                       UNITED STATES DISTRICT COURT
                          DISTRICT OF MINNESOTA


Joseph Thomas Saari,                                    Civ. No. 19-1814 (PJS/BRT)

                     Plaintiff,

v.

Gary Bjorklund; Ranae Kass; and Angelika
Christopher,                                                      ORDER

                     Defendants.


      The above matter comes before the Court upon the Report and Recommendation

of United States Magistrate Judge Becky R. Thorson. No objections have been filed to

that Report and Recommendation in the time period permitted. Based on the Report and

Recommendation of the Magistrate Judge, and on all of the files, records, and

proceedings herein, the Court now makes and enters the following Order.

      IT IS HEREBY ORDERED that:

      This action is DISMISSED WITHOUT PREJUDICE.



LET JUDGMENT BE ENTERED ACCORDINGLY.


Date: 2/6/20                                          s/Patrick J. Schiltz___________
                                                      PATRICK J. SCHILTZ
                                                      United States District Judge
